Title: From George Washington to the U.S. Senate, 21 November 1794
From: Washington, George
To: United States Senate


        
          United States November the 21st 1794
        
        Gentlemen of the Senate,
        In the negotiation between the United States and his Catholic Majesty, I have received satisfactory proofs of attention and ability, exerted in behalf of the United States, to bring it to a happy and speedy issue. But it is probable that by complying with an intimation, made to the Secretary of State by the Commissioners of his Catholic Majesty, much further delay in concluding it may be prevented. Notwithstanding, therefore, I retain full confidence in our Minister Resident at Madrid, who is charged with powers, as Commissioner Plenipotentiary, I nominate,
        Thomas Pinckney, to be Envoy Extraordinary of the United States to his Catholic Majesty, for the purpose of negotiating of and concerning the navigation of the river Mississippi, and such other matters relative to the confines of their territories, and the intercourse to be had thereon, as the mutual interests and general harmony of neighbouring and friendly nations require should be precisely adjusted and regulated; and of and concerning the general commerce between the said United States, and the Kingdoms and Dominions of his said Catholic Majesty.
        It is believed that by his temporary absence from London in the discharge of these new functions, no injury will arise to the United States.
        I also nominate,
        John Miller Russell, of Massachusetts, to be Consul of the United States of America for the port of St Petersburg in Russia; and for such other places as shall be nearer to the said port than to the residence of any other Consul or Vice Consul of the United States, within the same allegiance.
        Joseph Pitcairn, of New York, to be Vice Consul of the United of America, at Paris; vice Alexander Duvernet, superceded; and
        Nathaniel Brush, of Vermont, to be Supervisor for the United States in the District of Vermont; vice Noah Smith, who has resigned.
        
          Go: Washington
        
      